Proceeding under article 78 of the Civil Practice Act for a review of the determination of the Board of Appeals of the City of Long Beach in granting the application of Alice G. Murtha for a variance to enable her to change her one-family house to a two-family house in a Residence A District, in which the latter use is prohibited. Determination annulled, with $50 costs and disbursements, payable by the Board of Appeals of the City of Long Beach, and the application for such variance denied. There was no proof of “ practical difficulties or unnecessary hardships ” within the meaning of subdivision 2 of section 24 of the Zoning Ordinance. In the absence of such proof, it was improper to allow the variance. A general restriction may not be destroyed u * * * by piece-meal exemption of pieces of land equally subject to the hardship created in the restriction * * The remedy in such case is to procure a change in the zoning ordinance in the area. (Matter of Levy V. Bd. of Standards & Appeals, 267 N. Y. 347, 353-354; Matter of Von Elm V. Zoning Bd. of Appeals of Inc. Vil. of Hempstead, 258 App. Div. 989.) Present — Close, P. J., Carswell, Johnston, Adel and Lewis, JJ. [See 270 App. Div. 818.]